EXECUTION VERSION

















TAX RECEIVABLE AGREEMENT (MERGER)
between
ARTISAN PARTNERS ASSET MANAGEMENT INC.
and
H&F BREWER AIV II, L.P.
Dated as of March 6, 2013








--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
ARTICLE I DEFINITIONS
2
Section 1.1
Definitions
2
ARTICLE II DETERMINATION OF CERTAIN REALIZED TAX BENEFIT
10
Section 2.1
Basis Adjustment
10
Section 2.2
Tax Benefit Schedule
10
Section 2.3
Procedures, Amendments
11
Section 2.4
Consistency with Tax Returns
12
ARTICLE III TAX BENEFIT PAYMENTS
12
Section 3.1
Payments
12
Section 3.2
No Duplicative Payments
14
Section 3.3
Pro Rata Payments; Coordination of Benefits With Other Tax Receivable Agreements
14
ARTICLE IV TERMINATION
15
Section 4.1
Early Termination and Breach of Agreement
15
Section 4.2
Early Termination Notice
16
Section 4.3
Payment upon Early Termination
17
ARTICLE V SUBORDINATION AND LATE PAYMENTS
17
Section 5.1
Subordination
17
Section 5.2
Late Payments by APAM
17
ARTICLE VI NO DISPUTES; CONSISTENCY; COOPERATION
19
Section 6.1
Participation in APAM’s and Holdings LP’s Tax Matters
19
Section 6.2
Consistency
19
Section 6.3
Cooperation
19
ARTICLE VII MISCELLANEOUS
19
Section 7.1
Notices
19
Section 7.2
Counterparts
20
Section 7.3
Entire Agreement; No Third Party Beneficiaries
21
Section 7.4
Governing Law
21
Section 7.5
Severability
21
Section 7.6
Successors; Assignment; Amendments; Waivers
21
Section 7.7
Titles and Subtitles
22
Section 7.8
Resolution of Disputes
22
Section 7.9
Reconciliation
23
Section 7.10
Withholding
24
Section 7.11
Admission of APAM into a Consolidated Group; Transfers of Corporate Assets
24
Section 7.12
Confidentiality
24
Section 7.13
Change in Law
25
Exhibit A:
Joinder
 


-i-

--------------------------------------------------------------------------------




TAX RECEIVABLE AGREEMENT (MERGER)
This TAX RECEIVABLE AGREEMENT (MERGER) (this “Agreement”), dated as of March 6,
2013 and effective upon the effectiveness of the Merger (as defined herein), is
hereby entered into by and among Artisan Partners Asset Management Inc., a
Delaware corporation (“APAM”), H&F Brewer AIV II, L.P., a Delaware limited
partnership (“H&F Brewer”), and each of the successors and assigns thereto.
RECITALS
WHEREAS, Artisan Partners Holdings LP, a Delaware limited partnership (“Holdings
LP”), is classified as a partnership for United States federal income tax
purposes;
WHEREAS, H&F Brewer Blocker Corp, a Delaware corporation (“Blocker Corp”), is
classified as an association taxable as a corporation for United States federal
income tax purposes;
WHEREAS, in connection with the initial public offering of Class A Shares (as
defined below) of APAM (the “IPO”), APAM and Holdings LP will enter into a
series of transactions to reorganize their capital structures (the
“Reorganization”);
WHEREAS, as part of the Reorganization, pursuant to that certain Agreement and
Plan of Merger, dated as of March 6, 2013 (the “Merger Agreement”), among APAM,
Blocker Corp and H&F Brewer, Blocker Corp will merge with and into APAM (the
“Merger”);
WHEREAS, as a result of the Merger, APAM will be entitled to utilize certain net
operating losses and capital losses of Blocker Corp generated before the Merger
(the “NOLs” which, for purposes of clarification, shall not include amounts that
are duplicative of any carryovers of tax items attributable to any Basis
Adjustment);
WHEREAS, Holdings LP and each of its direct and indirect subsidiaries treated as
a partnership for United States federal income tax purposes had in effect an
election under Section 754 of the United States Internal Revenue Code of 1986,
as amended (the “Code”), for prior taxable years in which (i) distributions from
Holdings LP were made, and (ii) transfers and exchanges of partnership interests
in Holdings LP occurred;
WHEREAS, the income, gain, loss, expense and other Tax (as defined below) items
of APAM may be affected by (i) the NOLs, (ii)  Basis Adjustments (as defined
below) and (iii) the Imputed Interest (as defined below);
WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the effect of the NOLs, the Basis Adjustments and the Imputed
Interest on the liability for Taxes of APAM;




--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
ARTICLE I

DEFINITIONS
Section 1.1    Definitions. As used in this Agreement, the terms set forth in
this Article I shall have the following meanings (such meanings to be equally
applicable to both (i) the singular and plural and (ii) the active and passive
forms of the terms defined).
“Advisory Firm” means any accounting firm or any law firm that, in either case,
is nationally recognized as being expert in tax matters. Solely with respect to
an Advisory Firm required by APAM pursuant to its obligations under this
Agreement, the Advisory Firm must be agreed to by the Board.
“Advisory Firm Letter” means a letter from the Advisory Firm stating that the
relevant schedule, notice or other information to be provided by APAM to H&F
Brewer and all supporting schedules and work papers were prepared in a manner
consistent with the terms of this Agreement and, to the extent not expressly
provided in this Agreement, on a reasonable basis in light of the facts and law
in existence on the date such schedule, notice or other information is delivered
to H&F Brewer .
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.
“Agreed Rate” means LIBOR plus 100 basis points.
“Agreement” is defined in the Preamble of this Agreement.
“Amended Schedule” is defined in Section 2.3(b) of this Agreement.
“APAM” is defined in the Preamble of this Agreement.
“APAM Return” means the federal and/or state Tax Return, as applicable, of APAM
(or any consolidated Tax Return filed for a group of which APAM is a member)
filed with respect to Taxes of any Taxable Year.
“Attributable”: The portion of any Tax Benefit Payment that is “Attributable” to
H&F Brewer for a Taxable Year shall be equal to the product of (i) H&F Brewer’s
Share of Attributes Used (as defined below) for such Taxable Year multiplied by
(ii) the Tax Benefit Payment made by APAM with respect to such Taxable Year. H&F
Brewer’s “Share of Attributes Used” for a Taxable Year shall be equal to a
fraction, the numerator of which equals the H&F Brewer’s Available Attributes
for such Taxable Year and the denominator of which equals the sum of the H&F
Brewer’s Available Attributes for such Taxable Year and (without duplication)
the Available Attributes for such Taxable Year for all Persons entitled to tax
benefit payments under the Tax

-2-

--------------------------------------------------------------------------------




Receivable Agreement (Exchanges). “Available Attributes” shall equal the sum of
(i) the Depreciation, (ii) the Imputed Interest and (iii) carryovers of tax
items attributable to (A) any Basis Adjustment, (B) the NOLs and (C) Imputed
Interest, in each case described in (A) – (C) that were not used in a prior
Taxable Year and were carried forward in accordance with the principles of
Section 2.2(b) and Section 3.3(a) of this Agreement and in accordance with the
principles of Section 2.2(b) and Section 3.3(a) of the Tax Receivable Agreement
(Exchanges), and that in each case described in (i) – (iii) are available to
APAM with respect to such Taxable Year, provided that the amount of any
Available Attributes for a Taxable Year in respect of a Basis Adjustment under
Section 734(b) shall equal APAM’s share of Depreciation or carryovers of
Depreciation for that Taxable Year attributable to such Basis Adjustment under
Section 734(b), and any related Imputed Interest and carryovers, as determined
under the Code and the applicable Treasury Regulations (so that Available
Attributes shall not include any Depreciation, Imputed Interest or carryovers
arising from a Basis Adjustment under Section 734(b) to the extent such amounts
are not available to APAM). H&F Brewer’s Available Attributes shall equal the
Available Attributes relating to all LP Units that are the subject of any
Exchanges of H&F Brewer, provided that Available Attributes attributable to
Basis Adjustments under Section 734(b) shall relate to the LP Units the Exchange
of which results in such Available Attributes being available to APAM
immediately after the Exchange (rather than all such Available Attributes being
treated as relating to the LP Units the Exchange of which resulted in the Basis
Adjustment under Section 734(b)), and any related Imputed Interest and
carryovers. For the avoidance of doubt, Available Attributes, and H&F Brewer’s
Available Attributes, shall not include any item in respect of which a Tax
Benefit Payment has previously been made.
“Basis Adjustment” means the adjustment to the tax basis of a Reference Asset
under Sections 732, 755 and 1012 of the Code and the Treasury Regulations
promulgated thereunder (in situations where, as a result of one or more
Exchanges, Holdings LP becomes an entity that is disregarded as separate from
its owner for U.S. federal income tax purposes) or under Sections 734(b), 743(b)
and 755 of the Code and the Treasury Regulations promulgated thereunder (in
situations where, following an Exchange, Holdings LP remains in existence as an
entity for U.S. federal income tax purposes) and, in each case, comparable
sections of state tax laws, as a result of (i) an Exchange, (ii) the 2006
recapitalization of Holdings LP, (iii) any actual distribution or deemed
distribution to any LP Unit Holder as a result of any repayment or reallocation
of debt of Holdings LP or any of its Subsidiaries and (iv) the payments made to
LP Unit Holders pursuant to the Tax Receivable Agreement (Exchanges). For the
avoidance of doubt, the amount of any Basis Adjustment resulting from an
Exchange of one or more LP Units shall be determined without regard to any
Pre-Exchange Transfers of such LP Units and as if any such Pre-Exchange
Transfers had not occurred. For example, the Basis Adjustments arising from the
2006 recapitalization of Holdings LP will give rise to Tax Benefit Payments only
to LP Unit Holders that engage in Exchanges on or after the date of this
Agreement.
A “Beneficial Owner” of a security is a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose of, or to direct the disposition of, such security.

-3-

--------------------------------------------------------------------------------




“Blocker Corp” is defined in the Recitals of this Agreement.
“Board” means the Board of Directors of APAM.
“Business Day” means any day excluding Saturday, Sunday and any day that is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in New York are closed.
“Change of Control” means the occurrence of any of the following events:
(i)    any Person or any group of Persons acting together which would constitute
a “group” for purposes of Section 13(d) of the Securities and Exchange Act of
1934, as amended, or any successor provisions thereto, other than the Permitted
Owners or a group consisting solely of Permitted Owners, is or becomes the
Beneficial Owner, directly or indirectly, of equity interests of APAM
representing more than 50% of the combined voting power represented by all
issued and outstanding equity interests in APAM; or
(ii)    less than a majority of the members of the Board shall be individuals
who are either (x) members of such Board at the time of the completion of the
Reorganization or (y) members of the Board whose election, or nomination for
election by the stockholders of APAM, was approved by a vote of at least a
majority of the members of the Board then in office who are individuals
described in clause (x) above or in this clause (y), other than any individual
whose nomination or appointment under this clause (y) occurred as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors on the Board (other than any such solicitation
made by the Board); or
(iii)    there is consummated a merger or consolidation of APAM with any other
corporation or other entity, and, immediately after the consummation of such
merger or consolidation, either (x) the Board immediately prior to the merger or
consolidation does not constitute at least a majority of the board of directors
of the company surviving the merger or, if the surviving company is a
Subsidiary, the ultimate parent thereof, or (y) the voting securities of APAM
immediately prior to such merger or consolidation do not continue to represent
or are not converted into more than 50% of the combined voting power of the then
outstanding voting securities of the Person resulting from such merger or
consolidation or, if the surviving company is a Subsidiary, the ultimate parent
thereof; or
(iv)    the shareholders of APAM approve a plan of complete liquidation or
dissolution of APAM or there is consummated an agreement or series of related
agreements for the sale or other disposition, directly or indirectly, by APAM of
all or substantially all of APAM’s assets, other than such sale or other
disposition by APAM of all or substantially all of APAM’s assets to an entity,
at least 50% of the combined voting power of the voting securities of which are
owned by shareholders of APAM in

-4-

--------------------------------------------------------------------------------




substantially the same proportions as their ownership of APAM immediately prior
to such sale.
Notwithstanding the foregoing, except with respect to clause (ii) and
clause (iii)(x) above, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
shares of APAM immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in, and own
substantially all of the shares of, an entity which owns all or substantially
all of the assets of APAM immediately following such transaction or series of
transactions.
“Class A Shares” is defined in the Recitals of this Agreement.
“Code” is defined in the Recitals of this Agreement.
“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount of Realized Tax Benefits for all Taxable Years of APAM, up to and
including such Taxable Year, net of the cumulative amount of Realized Tax
Detriments for the same period. The Realized Tax Benefit and Realized Tax
Detriment for each Taxable Year shall be determined based on the most recent Tax
Benefit Schedule or Amended Schedule, if any, in existence at the time of such
determination.
“Default Rate” means LIBOR plus 300 basis points.
“Depreciation” means depreciation, amortization or other similar deductions and
reductions of gain or income or increase in loss in respect of or arising from
the recovery of cost or basis arising in respect of a Basis Adjustment to a
Reference Asset.
“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of state tax law, as applicable, or any other
event (including the execution of IRS Form 870-AD) that finally and conclusively
establishes the amount of any liability for Tax.
“Dispute” has the meaning set forth in Section 7.8(a) of this Agreement.
“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.
“Early Termination Effective Date” is defined in Section 4.2(c) of this
Agreement.
“Early Termination Notice” is defined in Section 4.2 of this Agreement.
“Early Termination Schedule” is defined in Section 4.2 of this Agreement.

-5-

--------------------------------------------------------------------------------




“Early Termination Payment” is defined in Section 4.3(b) of this Agreement.
“Early Termination Rate” means the lesser of (i) 6.5% per annum, compounded
annually, and (ii) LIBOR plus 100 basis points.
“Exchange” means an acquisition of LP Units or a purchase of LP Units by
Holdings LP or APAM, including by way of an exchange of APAM shares for LP
Units, in each case occurring on or after the date of this Agreement, and
including pursuant to the Merger. Any reference in this Agreement to Units
“Exchanged” is intended to denote Units subject to an Exchange.
“Exchange Date” means the date of any Exchange.
“Expert” is defined in Section 7.9 of this Agreement.
“H&F Brewer” is defined in the Preamble of this Agreement.
“Holdings LP” is defined in the Recitals of this Agreement.
“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for Taxes of APAM, using the same methods, elections, conventions and
similar practices used on the relevant APAM Return but (i) using the Non-Stepped
Up Tax Basis (as defined in each of the Tax Receivable Agreements) as reflected
on the Exchange Basis Schedule (as defined in the Tax Receivable Agreement
(Exchanges)) and the Merger Basis Schedule, including amendments thereto for the
Taxable Year, (ii) without taking into account the use of NOLs, if any, and
(iii) excluding any deduction attributable to Imputed Interest for the Taxable
Year. For the avoidance of doubt, the Hypothetical Tax Liability shall be
determined without taking into account the carryover or carryback of any Tax
item (or portions thereof) that is attributable to any of the items described in
the previous sentence.
“Imputed Interest” shall mean any interest imputed under Section 1272, 1274 or
483 or other provision of the Code and any similar provision of state tax law
with respect to APAM’s payment obligations under the Tax Receivable Agreements.
“Independent Director” means (i) those members of the Board who are not parties
to this Agreement or any other Tax Receivable Agreement or (ii) officers,
directors or greater-than-five-percent shareholders/owners of any party (other
than APAM) to this Agreement or any other Tax Receivable Agreement.
“Interest Amount” has the meaning set forth in Section 3.1(b) of this Agreement.
“IPO” is defined in the Recitals of this Agreement.
“IRS” means the United States Internal Revenue Service.
“LIBOR” means during any period, an interest rate per annum equal to the
one-year LIBOR reported, on the date two days prior to the first day of such
period, on the Telerate

-6-

--------------------------------------------------------------------------------




Page 3750 (or if such screen shall cease to be publicly available, as reported
on Reuters Screen page “LIBOR01” or by any other publicly available source of
such market rate) for London interbank offered rates for United States dollar
deposits for such period.
“LP Units” means the limited partnership units in Holdings LP.
“Market Value” shall mean the closing price per share of the Class A Shares on
the applicable Exchange Date on the national securities exchange or interdealer
quotation system on which such Class A Shares are then traded or listed, as
reported by the Wall Street Journal; provided, that if the closing price is not
reported by the Wall Street Journal for the applicable Exchange Date, then the
Market Value shall mean the closing price of the Class A Shares on the Business
Day immediately preceding such Exchange Date on the national securities exchange
or interdealer quotation system on which such Class A Shares are then traded or
listed, as reported by the Wall Street Journal; provided, further, that if the
Class A Shares are not then listed on a national securities exchange or
interdealer quotation system, “Market Value” shall mean the cash consideration
paid per share for Class A Shares, or the fair market value of the other
property delivered per share for Class A Shares, as determined by the Board in
good faith.
“Material Objection Notice” has the meaning set forth in Section 4.2(a) of this
Agreement.
“Merger” is defined in the Recitals of this Agreement.
“Merger Agreement” is defined in the Recitals of this Agreement.
“Merger Basis Schedule” is defined in Section 2.1 of this Agreement
“Net Tax Benefit” has the meaning set forth in Section 3.1(b) of this Agreement.
“NOLs” is defined in the Recitals of this Agreement.
“Non-Stepped Up Tax Basis” means, with respect to any Reference Asset at any
time, the Tax basis that such asset would have had at such time if no Basis
Adjustments had been made.
“Objection Notice” has the meaning set forth in Section 2.3(a)(i) of this
Agreement.
“Partnership Agreement” means the Fourth Amended and Restated Limited
Partnership Agreement of Holdings LP, dated on or about the date hereof, as such
agreement may be amended, restated, supplemented and/or otherwise modified from
time to time.
“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.
“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

-7-

--------------------------------------------------------------------------------




“Permitted Owners” means (i) Artisan Investment Corporation (or any successor
entity thereto that is controlled by Andrew A. Ziegler and Carlene M. Ziegler),
(ii) the Persons holding Class B common units of Holdings LP from time to time,
(iii) those Persons who immediately prior to the Reorganization held the Class A
common units, the Class B common units and preferred units of Holdings LP and
(iv) any Persons to whom the foregoing Persons are permitted to transfer their
LP Units pursuant to Article XIV (or any successor provision thereto) of the
Partnership Agreement.
“Pre-Exchange Transfer” means any transfer or distribution in respect of one or
more LP Units (i) that occurs prior to an Exchange of such LP Unit or LP Units
and (ii) to which Section 743(b) or 734(b) of the Code applies.
“Realized Tax Benefit” means, for a Taxable Year, the excess, if any, of the
Hypothetical Tax Liability over the actual liability for Taxes of APAM. If all
or a portion of the actual liability for such Taxes for the Taxable Year arises
as a result of an audit by a Taxing Authority of any Taxable Year, such
liability shall not be included in determining the Realized Tax Benefit unless
and until there has been a Determination.
“Realized Tax Detriment” means, for a Taxable Year, the excess, if any, of the
actual liability for Taxes of APAM over the Hypothetical Tax Liability for such
Taxable Year. If all or a portion of the actual liability for such Taxes for the
Taxable Year arises as a result of an audit by a Taxing Authority of any Taxable
Year, such liability shall not be included in determining the Realized Tax
Detriment unless and until there has been a Determination.
“Reconciliation Dispute” has the meaning set forth in Section 7.9 of this
Agreement.
“Reconciliation Procedures” has the meaning set forth in Section 2.3(a) of this
Agreement.
“Reference Asset” means an asset that is held by Holdings LP, or by any of its
direct or indirect subsidiaries treated as a partnership or disregarded entity
for purposes of the applicable Tax, at the time of an Exchange. A Reference
Asset also includes any asset that is “substituted basis property” under
Section 7701(a)(42) of the Code with respect to a Reference Asset.
“Reorganization” is defined in the Recitals of this Agreement.
“Schedule” means any of the following: (i) the Merger Basis Schedule, (ii) a Tax
Benefit Schedule, or (iii) the Early Termination Schedule, and, in each case,
any amendments thereto.
“Senior Obligations” is defined in Section 5.1 of this Agreement.
“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.

-8-

--------------------------------------------------------------------------------




“Subsidiary Stock” means any stock or other equity interest in any subsidiary
entity of Holdings LP that is treated as a corporation for United States federal
income tax purposes.
“Tax Benefit Payment” is defined in Section 3.1(b) of this Agreement.
“Tax Benefit Schedule” is defined in Section 2.2(a) of this Agreement.
“Tax Receivable Agreements” shall mean this Agreement and the Tax Receivable
Agreement (Exchanges).
“Tax Receivable Agreement (Exchanges)” means the Tax Receivable Agreement
(Exchanges), dated on or about the date hereof, among APAM and each limited
partner of Holdings LP.
“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated Tax.
“Taxable Year” means a taxable year of APAM as defined in Section 441(b) of the
Code or comparable section of state or local tax law, as applicable (and,
therefore, for the avoidance of doubt, may include a period of less than 12
months for which a Tax Return is made), ending on or after the closing date of
the IPO.
“Taxes” means any and all United States federal and state taxes, assessments or
similar charges that are based on or measured with respect to net income or
profits, and any interest related to such Tax.
“Taxing Authority” shall mean any domestic, federal, national, state, county or
municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.
“Treasury Regulations” means the final, temporary and (to the extent they can be
relied upon) proposed regulations under the Code promulgated from time to time
(including corresponding provisions and succeeding provisions) as in effect for
the relevant taxable period.
“Valuation Assumptions” shall mean, as of an Early Termination Date, the
assumptions that (1) in each Taxable Year ending on or after such Early
Termination Date, APAM will have taxable income sufficient to fully use the
deductions arising from the Basis Adjustments and the Imputed Interest during
such Taxable Year or future Taxable Years (including, for the avoidance of
doubt, Basis Adjustments and Imputed Interest that would result from future Tax
Benefit Payments that would be paid in accordance with the Valuation
Assumptions) in which such deductions would become available, (2) the United
States federal income tax rates and state income tax rates that will be in
effect for each such Taxable Year will be those specified for each such Taxable
Year by the Code and other law as in effect on the Early Termination Date, (3)
any loss carryovers generated by any Basis Adjustment, the NOLs or Imputed
Interest and available

-9-

--------------------------------------------------------------------------------




as of the date of the Early Termination Schedule will be used by APAM on a pro
rata basis from the date of the Early Termination Schedule through the scheduled
expiration date of such loss carryovers, (4) any non-amortizable assets (other
than Subsidiary Stock) will be disposed of on the fifteenth anniversary of the
applicable Basis Adjustment; provided that, in the event of a Change of Control,
such non-amortizable assets shall be deemed disposed of at the time of sale of
the relevant asset (if earlier than such fifteenth anniversary), (5) any
Subsidiary Stock will be deemed never to be disposed of, (6) if, on the Early
Termination Date, an LP Unit Holder has LP Units that have not been Exchanged,
then each such LP Unit shall be deemed to be Exchanged for the Market Value of
the Class A Shares on the Early Termination Date, and such LP Unit Holder shall
be deemed to receive the amount of cash such LP Unit Holder would have been
entitled to pursuant to Section 4.3(a) had such LP Units actually been Exchanged
on the Early Termination Date and (7) any payment obligations pursuant to this
Agreement will be satisfied on the date that any Tax Return to which such
payment obligation relates is required to be filed excluding any extensions.
ARTICLE II

DETERMINATION OF CERTAIN REALIZED TAX BENEFIT
Section 2.1    Basis Adjustment and NOLs. Within ninety (90) calendar days of
the date on which the United States federal income tax return on behalf of APAM
for the year which includes the Merger is filed, APAM shall furnish to H&F
Brewer a letter showing, in reasonable detail necessary to perform the
calculations required by this Agreement, for purposes of Taxes, (i) the
Non-Stepped Up Tax Basis of the Reference Assets as of each applicable Exchange
Date, (ii) the Basis Adjustments with respect to the Reference Assets as a
result of the applicable Exchanges that give rise to Available Attributes (other
than NOLs) as a result of the Merger, calculated in the aggregate, (iii) the
period (or periods) over which the Reference Assets are amortizable and/or
depreciable, (iv) the period (or periods) over which each Basis Adjustment is
amortizable and/or depreciable, (v) the NOLs as of the date of the Merger,
(vi) the scheduled expiration date (or dates) of the NOLs, and (vii) the
limitations, if any, to which the use of the NOLs are subject under section 382
of the Code (the “Merger Basis Schedule”). As promptly as practicable, H&F
Brewer and APAM shall agree on a replacement Merger Basis Schedule that reflects
any adjustments necessary as a result of the IPO.
Section 2.2    Tax Benefit Schedule.
(a)    Tax Benefit Schedule. Within ninety (90) calendar days after the filing
of the United States federal income Tax Return of APAM for any Taxable Year in
which there is a Realized Tax Benefit or Realized Tax Detriment, APAM shall
provide to H&F Brewer a schedule showing, in reasonable detail the calculation
of the Realized Tax Benefit or Realized Tax Detriment for such Taxable Year (a
“Tax Benefit Schedule”). The Tax Benefit Schedule will become final as provided
in Section 2.3(a) and may be amended as provided in Section 2.3(b) (subject to
the procedures set forth in Section 2.3(b)).
(b)    Applicable Principles. Subject to Section 3.3(a), the Realized Tax
Benefit or Realized Tax Detriment for each Taxable Year is intended to measure
the decrease or increase

-10-

--------------------------------------------------------------------------------




in the actual liability for Taxes of APAM for such Taxable Year attributable to
the Basis Adjustments, the NOLs and the Imputed Interest, determined using a
“with and without” methodology. For the avoidance of doubt, the actual liability
for Taxes of APAM will take into account the deduction of the portion of the Tax
Benefit Payment that must be accounted for as interest under the Code based upon
the characterization of Tax Benefit Payments (as defined in each of the Tax
Receivable Agreements) as additional consideration payable by APAM for the LP
Units acquired in an Exchange or pursuant to the Merger. Carryovers or
carrybacks of any Tax item attributable to (i) any Basis Adjustment, (ii) the
NOLs or (iii) Imputed Interest shall be considered to be subject to the rules of
the Code and the Treasury Regulations or the appropriate provisions of United
States state tax law, as applicable, governing the use, limitation and
expiration of carryovers or carrybacks of the relevant type. If a carryover or
carryback of any Tax item includes a portion that is attributable to a Basis
Adjustment, the NOLs or Imputed Interest and another portion that is not, such
portions shall be considered to be used in accordance with the “with and
without” methodology.
Section 2.3    Procedures, Amendments.
(a)    Procedure. Every time APAM delivers to H&F Brewer an applicable Schedule
under this Agreement, including any Amended Schedule delivered pursuant to
Section 2.3(b), but excluding any Early Termination Schedule or amended Early
Termination Schedule, APAM shall also (x) deliver to H&F Brewer schedules and
work papers, as determined by APAM or requested by H&F Brewer providing
reasonable detail regarding the preparation of the Schedule, (y) use its
reasonable best efforts to deliver an Advisory Firm Letter supporting such
Schedule, and (z) allow H&F Brewer reasonable access, at no cost, to the
appropriate representatives, as determined by APAM or requested by H&F Brewer,
at APAM and the Advisory Firm in connection with a review of such Schedule.
Without limiting the application of the preceding sentence, each time APAM
delivers to H&F Brewer a Tax Benefit Schedule, in addition to the Tax Benefit
Schedule duly completed, APAM shall deliver to H&F Brewer the reasonably
detailed calculation by APAM of the Hypothetical Tax Liability, the reasonably
detailed calculation by APAM of the actual Tax liability, as well as any other
work papers as determined by APAM or reasonably requested by H&F Brewer. An
applicable Schedule or amendment thereto shall become final and binding on all
parties thirty (30) calendar days from the first date on which H&F Brewer
received the applicable Schedule or amendment thereto unless:
(i)    if APAM delivered an Advisory Firm Letter with respect to such Schedule
or amendment thereto, H&F Brewer within thirty (30) calendar days after
receiving the applicable Schedule or amendment thereto, provides APAM with (A)
notice of a material objection to such Schedule made in good faith and setting
forth in reasonable detail H&F Brewer’s material objection (an “Objection
Notice”) and (B) a letter from an Advisory Firm supporting such material
objection; for the avoidance of doubt, the Advisory Firm used by an LP Unit
Holder for purposes of an Objection Notice does not need to be approved by the
Board of APAM;
(ii)    if APAM did not deliver an Advisory Firm Letter with respect to such
Schedule or amendment thereto, H&F Brewer within thirty (30) calendar days after

-11-

--------------------------------------------------------------------------------




receiving the applicable Schedule or amendment thereto, provides APAM with an
Objection Notice; or
(iii)    H&F Brewer provides a written waiver of such right of any Objection
Notice within the period described in clauses (i) or (ii) above, in which case
such Schedule or amendment thereto becomes binding on the date the waiver is
received by APAM.
If the parties, for any reason, are unable to successfully resolve the issues
raised in the Objection Notice within thirty (30) calendar days after receipt by
APAM of an Objection Notice, APAM and H&F Brewer shall employ the reconciliation
procedures as described in Section 7.9 of this Agreement (the “Reconciliation
Procedures”). For the avoidance of doubt, and notwithstanding anything to the
contrary herein, the expense of preparing and obtaining the letter from an
Advisory Firm referenced in clause (a)(ii) above shall be borne solely by H&F
Brewer and APAM shall have no liability with respect to such letter or the
expense of preparing or obtaining it.
(b)    Amended Schedule. The applicable Schedule for any Taxable Year may be
amended from time to time by APAM (i) in connection with a Determination
affecting such Schedule, (ii) to correct inaccuracies in the Schedule identified
as a result of the receipt of additional factual information relating to a
Taxable Year after the date the Schedule was provided to H&F Brewer, (iii) to
comply with (A) the Expert’s determination under the Reconciliation Procedures
or (B) an Expert’s determination under the reconciliation procedures applicable
to the Tax Receivable Agreement (Exchanges), (iv) to reflect a change in the
Realized Tax Benefit or Realized Tax Detriment for such Taxable Year
attributable to a carryback or carryforward of a loss or other tax item to such
Taxable Year, or (v) to reflect a change in the Realized Tax Benefit or Realized
Tax Detriment for such Taxable Year attributable to an amended Tax Return filed
for such Taxable Year (any such Schedule, an “Amended Schedule”).
Section 2.4    Consistency with Tax Returns. Notwithstanding anything to the
contrary herein, all calculations and determinations hereunder, including,
without limitation, Basis Adjustments, NOLs, the Schedules, and the
determination of the Realized Tax Benefit or Realized Tax Detriment, shall be
made in accordance with any elections, methodologies or positions taken by APAM
or Holdings LP on their respective Tax Returns.
ARTICLE III

TAX BENEFIT PAYMENTS
Section 3.1    Payments.
(a)    Payments. Within five (5) Business Days after all the Tax Benefit
Schedules (as defined in each of the Tax Receivable Agreements) with respect to
the Taxable Year delivered to (i) the Persons entitled to tax benefit payments
under the Tax Receivable Agreement (Exchanges) and (ii) this Agreement become
final in accordance with Section 2.3(a) of the Tax Receivable Agreement
(Exchanges) and Section 2.3(a) of this Agreement,

-12-

--------------------------------------------------------------------------------




respectively, APAM shall pay to H&F Brewer for such Taxable Year (A) the Tax
Benefit Payment determined pursuant to Section 3.1(b) in the amount Attributable
to H&F Brewer, less (B) until the seventh anniversary of the effectiveness of
the Merger, any Indemnification Payables (as defined in the Merger Agreement)
due to APAM from H&F Brewer pursuant to the Merger Agreement (regardless of
whether H&F Brewer remains a party to this Agreement or has transferred or
assigned its rights hereunder), but only to the extent such Indemnification
Payables have not otherwise been used to reduce or set-off against (i) any
distributions owed to H&F Brewer (or any of its affiliates to which H&F Brewer
has transferred its interests in APAM or Holdings LP) on account of its equity
interests in APAM or Holdings LP or (ii) the Settlement Amount of the CVRs held
by H&F Brewer (or any of its affiliates to which H&F Brewer has transferred
CVRs), if any, and not previously applied to reduce a payment pursuant to this
Section 3.1(a). Each such payment shall be made, at the sole discretion of APAM,
by wire or Automated Clearing House transfer of immediately available funds to
the bank account previously designated by H&F Brewer to APAM or as otherwise
agreed by APAM and H&F Brewer. For the avoidance of doubt, no Tax Benefit
Payment shall be made in respect of estimated tax payments, including, without
limitation, federal estimated income tax payments. Notwithstanding anything
herein to the contrary, in no event shall the aggregate gross Tax Benefit
Payments under this Agreement (other than amounts accounted for as interest
under the Code but including amounts that constitute the Interest Amount, unless
such latter amounts are required to be accounted for as interest under the Code
notwithstanding Section 3.1(b)) exceed 50% of the fair market value (as of the
closing date of the Merger) of convertible preferred stock of APAM (or cash
equivalent) received by H&F Brewer pursuant to the Merger Agreement.
(b)    A “Tax Benefit Payment” means an amount, not less than zero, equal to the
sum of the Net Tax Benefit and the Interest Amount. For the avoidance of doubt,
for Tax purposes, the Interest Amount shall not be treated as interest but
instead shall be treated as additional consideration payable pursuant to the
Merger Agreement, unless otherwise required by law. Subject to Section 3.3(a),
the “Net Tax Benefit” for a Taxable Year shall be an amount equal to the excess,
if any, of 85% of the Cumulative Net Realized Tax Benefit as of the end of such
Taxable Year over the sum of (i) the total amount of Tax Benefit Payments
previously made (disregarding clause (B) of Section 3.1(a)) under this
Section 3.1 (excluding payments attributable to Interest Amounts) and (ii) the
total amount of Tax Benefits Payments (as defined in the Tax Receivable
Agreement (Exchanges)) previously made under Section 3.1 of the Tax Receivable
Agreement (Exchanges) (excluding payments attributable to Interest Amounts (as
defined in such agreement)); provided, for the avoidance of doubt, that H&F
Brewer shall not be required to return any portion of any previously made Tax
Benefit Payment. The “Interest Amount” shall equal the interest on the Net Tax
Benefit calculated at the Agreed Rate from the due date (without extensions) for
filing the United States federal income Tax Return of APAM for such Taxable Year
until the Payment Date. Notwithstanding the foregoing, for each Taxable Year
ending on or after the date of a Change of Control, all Tax Benefit Payments
shall be calculated (x) by using Valuation Assumptions (3), (4) and (5),
substituting in each case the terms “the closing date of a Change of Control”
for an “Early Termination Date” and (y) assuming that in each Taxable Year
ending on or after the closing date of such Change of Control, APAM’s taxable
income (prior to the application of deductions arising from the Basis
Adjustments, the NOLs and the Imputed Interest) will equal the greater of (A)
the actual taxable

-13-

--------------------------------------------------------------------------------




income (prior to the application of deductions arising from the Basis
Adjustments and the Imputed Interest) for such Taxable Year and (B) the product
of (x) four and (y) the highest taxable income (calculated without taking into
account extraordinary items of income or deduction and prior to the application
of deductions arising from the Basis Adjustments, the NOLs and the Imputed
Interest) in any of the four fiscal quarters ended prior to the closing date of
such Change of Control. The amount determined pursuant to clause (B) of the
preceding sentence shall be increased by 10% (compounded annually) for each
Taxable Year beginning with the second Taxable Year following the closing date
of the Change of Control and shall be adjusted on a daily pro rata basis for any
short Taxable Year following the Change of Control.
Section 3.2    No Duplicative Payments. It is intended that the provisions of
this Agreement will not result in duplicative payment of any amount (including
interest) required under this Agreement. It is also intended that the provisions
of this Agreement provide that Tax Benefit Payments are paid to H&F Brewer
pursuant to this Agreement. In addition, it is intended that the provisions of
this Agreement will not result in a duplicative payment of any amount payable
under the Tax Receivable Agreement (Exchanges). The provisions of this Agreement
shall be construed in the appropriate manner to ensure such intentions are
realized.
Section 3.3    Pro Rata Payments; Coordination of Benefits With Other Tax
Receivable Agreements.
(a)    Notwithstanding anything in Section 3.1 to the contrary, to the extent
that the aggregate tax benefit of APAM’s deduction with respect to the Basis
Adjustments, the NOLs and the Imputed Interest is limited in a particular
Taxable Year because APAM does not have sufficient taxable income, the
limitation on the tax benefit for APAM shall be allocated among the Tax
Receivable Agreements (and among all Persons eligible for payments thereunder)
in proportion to the respective amounts of Tax Benefit Payment (as defined in
each Tax Receivable Agreement) that would have been payable under Section 3.1 of
this Agreement and under Section 3.1 of the Tax Receivable Agreement (Exchanges)
if APAM had had sufficient taxable income so that there had been no such
limitation.
(b)    If for any reason APAM does not fully satisfy its payment obligations to
make all Tax Benefit Payments due under the Tax Receivable Agreements in respect
of a particular Taxable Year, then APAM and H&F Brewer agree that (i) APAM shall
pay the same proportion of each Tax Benefit Payment (as defined in each Tax
Receivable Agreement) due under each of the Tax Receivable Agreements in respect
of such Taxable Year, without favoring one obligation over the other, and (ii)
no Tax Benefit Payment shall be made in respect of any Taxable Year until all
Tax Benefit Payments in respect of prior Taxable Years have been made in full.
(c)    To the extent that APAM makes payments to H&F Brewer in respect of a
particular Taxable Year in an amount greater than the payments that should have
been made in accordance with Section 3.3(b), then H&F Brewer shall be obligated
to make payments to the parties to the other Tax Receivable Agreements (other
than APAM) in the amounts necessary so that each party to the Tax Receivable
Agreements shall have received the amount that it would have received if all
payments by APAM had been in accordance with Section 3.3(b); provided

-14-

--------------------------------------------------------------------------------




that H&F Brewer’s obligation to pay over to the parties to the other Tax
Receivable Agreements amounts received from APAM pursuant to this Section 3.3(c)
shall terminate on the one year anniversary of the receipt by H&F Brewer of such
amounts.
(d)    The parties hereto agree that the parties to the Tax Receivable Agreement
(Exchange) are expressly made third party beneficiaries of the provisions of
this Section 3.3.
ARTICLE IV

TERMINATION
Section 4.1    Early Termination and Breach of Agreement.
(a)    With the written approval of a majority of the Independent Directors,
APAM may terminate this Agreement with respect to all amounts payable to H&F
Brewer at any time by paying to H&F Brewer the Early Termination Payment;
provided, however, that this Agreement shall only terminate upon the receipt of
the Early Termination Payment by H&F Brewer, and provided, further, that APAM
may withdraw any notice to execute its termination rights under this
Section 4.1(a) prior to the time at which any Early Termination Payment has been
paid. Upon payment of the Early Termination Payment by APAM, neither H&F Brewer
nor APAM shall have any further payment obligations under this Agreement, other
than for any (a) Tax Benefit Payment agreed to by APAM and H&F Brewer as due and
payable but unpaid as of the Early Termination Notice and (b) Tax Benefit
Payment due for the Taxable Year ending with or including the date of the Early
Termination Notice (except to the extent that the amount described in clause (b)
is included in the calculation of the Early Termination Payment).
(b)    In the event that APAM materially breaches any of its material
obligations under this Agreement, whether as a result of failure to make any
payment when due, failure to honor any other material obligation required
hereunder or by operation of law as a result of the rejection of this Agreement
in a case commenced under the Bankruptcy Code or otherwise, then all obligations
hereunder shall be accelerated and such obligations shall be calculated as if an
Early Termination Notice had been delivered on the date of such breach and shall
include, but not be limited to, (1) the Early Termination Payment calculated as
if an Early Termination Notice had been delivered on the date of such breach,
(2) any Tax Benefit Payment agreed to by APAM and H&F Brewer as due and payable
but unpaid as of the date of such breach, and (3) any Tax Benefit Payment due
for the Taxable Year ending with or including the date of a breach.
Notwithstanding the foregoing, in the event that APAM breaches this Agreement,
H&F Brewer shall be entitled to elect to receive the amounts set forth in
clauses (1), (2) and (3) above or to seek specific performance of the terms
hereof. The parties agree that the failure to make any payment due pursuant to
this Agreement within six (6) months of the date such payment is due shall be
deemed to be a material breach of a material obligation under this Agreement for
all purposes of this Agreement, and that it will not be considered to be a
material breach of a material obligation under this Agreement to make a payment
due pursuant to this Agreement within six months of the date such payment is
due. Notwithstanding anything in this Agreement to the contrary, it shall not be
a breach of this Agreement if APAM fails to make any payment due under this
Agreement when due to the extent that APAM has insufficient funds to make such

-15-

--------------------------------------------------------------------------------




payment; provided that the interest provisions of Section 5.2 shall apply to
such late payment (unless APAM does not have sufficient cash to make such
payment as a result of limitations imposed by credit agreements to which
Holdings LP is a party as of the date of this Agreement, in which case
Section 5.2 shall apply, but the Default Rate shall be replaced by the Agreed
Rate).
(c)    If an Early Termination Payment would represent, as calculated under
Section 4.3(b) (disregarding clause (ii) thereof), greater than five (5) percent
of the sum of (i) the aggregate Early Termination Payments that would be
required to be paid to all LP Unit Holders (or Section 7.6(a)(ii) transferees)
(as those terms are defined in the Tax Receivable Agreement (Exchanges)) if that
agreement were terminated with respect to all LP Unit Holders (or Section
7.6(a)(ii) transferees) (as those terms are defined in the Tax Receivable
Agreement (Exchanges)) and (ii) the Early Termination Payment that would be
required to be paid pursuant to this Agreement if this Agreement were
terminated, as calculated under Section 4.3(b) (disregarding clause (ii)
thereof), all LP Unit Holders (and Section 7.6(a)(ii) transferees) (as those
terms are defined in the Tax Receivable Agreement (Exchanges)) and H&F Brewer
shall be required to participate in the early termination so that each of the
foregoing shall receive an amount equal to the product of (x) the aggregate
Early Termination Payment to be made and (y) a fraction, the numerator of which
equals the Early Termination Payment that would be required to be paid to such
Person if this Agreement or the Tax Receivable Agreement (Exchanges) were
terminated and the denominator of which equals the sum of (i) the aggregate
Early Termination Payments that would be required to be paid to all LP Unit
Holders (or Section 7.6(a)(ii) transferees) if the Tax Receivable Agreement
(Exchanges) were terminated with respect to all LP Unit Holders (or Section
7.6(a)(ii) transferees) (as those terms are defined in the Tax Receivable
Agreement (Exchanges)) and (ii) the Early Termination Payment that would be
required to be paid pursuant to this Agreement if it were terminated.
Section 4.2    Early Termination Notice. If APAM chooses to exercise its right
of early termination under Section 4.1 above, APAM shall deliver to H&F Brewer
notice of such intention to exercise such right (“Early Termination Notice”) and
a schedule (the “Early Termination Schedule”) specifying APAM’s intention to
exercise such right and showing in reasonable detail the calculation of the
Early Termination Payment for H&F Brewer. APAM shall use its reasonable best
efforts to deliver an Advisory Firm Letter supporting such Early Termination
Schedule. The Early Termination Schedule shall become final and binding on each
party thirty (30) calendar days from the first date on which H&F Brewer received
such Early Termination Schedule unless:
(a)    if APAM delivered an Advisory Firm Letter with respect to such Early
Termination Schedule, H&F Brewer within thirty (30) calendar days after
receiving the Early Termination Schedule, provides APAM with (i) notice of a
material objection to such Early Termination Schedule made in good faith and
setting forth in reasonable detail H&F Brewer’s material objection (a “Material
Objection Notice”) and (ii) a letter from an Advisory Firm supporting such
material objection;
(b)    if APAM did not deliver an Advisory Firm Letter with respect to such
Early Termination Schedule, H&F Brewer within thirty (30) calendar days after
receiving the Early Termination Schedule, provides APAM with a Material
Objection Notice; or

-16-

--------------------------------------------------------------------------------




(c)    H&F Brewer provides a written waiver of such right of a Material
Objection Notice within the period described in clauses (i) or (ii) above, in
which case such Early Termination Schedule becomes binding on the date the
waiver is received by APAM.
If the parties, for any reason, are unable to successfully resolve the issues
raised in a Material Objection Notice within thirty (30) calendar days after
receipt by APAM of the Material Objection Notice, the parties shall employ the
Reconciliation Procedures. For the avoidance of doubt, and notwithstanding
anything to the contrary herein, the expense of preparing and obtaining the
letter from an Advisory Firm referenced in clause (a) above shall be borne
solely by H&F Brewer and APAM shall have no liability with respect to such
letter or the expense of preparing or obtaining it. The date on which the Early
Termination Schedule becomes final in accordance with this Section 4.2 shall be
the “Early Termination Effective Date”.
Section 4.3    Payment upon Early Termination.
(a)    Within three (3) Business Days after the later of (i) the Early
Termination Effective Date and (ii), if APAM is concurrently exercising early
termination rights under the Tax Receivable Agreement (Exchanges), the Early
Termination Effective Date pursuant to the Tax Receivable Agreement (Exchanges),
APAM shall pay to H&F Brewer an amount equal to the Early Termination Payment.
Such payment shall be made, at the sole discretion of APAM, by wire or Automated
Clearing House transfer of immediately available funds to a bank account or
accounts designated by H&F Brewer or as otherwise agreed by APAM and H&F Brewer.
(b)    “Early Termination Payment” shall equal (i) the present value, discounted
at the Early Termination Rate as of the Early Termination Effective Date, of all
Tax Benefit Payments that would be required to be paid by APAM to H&F Brewer
beginning from the Early Termination Date and assuming that the Valuation
Assumptions are applied, less (ii) until the seventh anniversary of the
effectiveness of the Merger, any Indemnification Payables (as defined in the
Merger Agreement) due to APAM from H&F Brewer pursuant to the Merger Agreement
(regardless of whether H&F Brewer remains a party to this Agreement or has
transferred or assigned its rights hereunder) and not previously applied to
reduce a payment pursuant to clause (B) of Section 3.1(a).
ARTICLE V

SUBORDINATION AND LATE PAYMENTS
Section 5.1    Subordination. Notwithstanding any other provision of this
Agreement to the contrary, any payment required to be made by APAM to H&F Brewer
under this Agreement shall rank subordinate and junior in right of payment to
any principal, interest or other amounts due and payable in respect of any
obligations in respect of indebtedness for borrowed money of APAM and its
Subsidiaries (“Senior Obligations”) and shall rank pari passu with all current
or future unsecured obligations of APAM that are not Senior Obligations.
Section 5.2    Late Payments by APAM. The amount of all or any portion of any
payment not made to H&F Brewer when due under the terms of this Agreement shall
be payable

-17-

--------------------------------------------------------------------------------




together with any interest thereon, computed at the Default Rate and commencing
from the date on which such payment was due and payable.

-18-

--------------------------------------------------------------------------------




ARTICLE VI

NO DISPUTES; CONSISTENCY; COOPERATION
Section 6.1    Participation in APAM’s and Holdings LP’s Tax Matters. Except as
otherwise provided herein, APAM shall have full responsibility for, and sole
discretion over, all Tax matters concerning APAM and Holdings LP, including
without limitation the preparation, filing or amending of any Tax Return and
defending, contesting or settling any issue pertaining to Taxes.
Section 6.2    Consistency. APAM and H&F Brewer agree to report and cause to be
reported for all purposes, including federal, state and local Tax purposes, all
Tax-related items (including, without limitation, the Basis Adjustments and each
Tax Benefit Payment) in a manner consistent with that specified by APAM in any
Schedule required to be provided by or on behalf of APAM under this Agreement
unless otherwise required by law.
Section 6.3    Cooperation. H&F Brewer shall (a) furnish to APAM in a timely
manner such information, documents and other materials as APAM may reasonably
request for purposes of making any determination or computation necessary or
appropriate under this Agreement, preparing any Tax Return or contesting or
defending any audit, examination or controversy with any Taxing Authority, (b)
make itself available to APAM and its representatives to provide explanations of
documents and materials and such other information as APAM or its
representatives may reasonably request in connection with any of the matters
described in clause (a) above, and (c) reasonably cooperate in connection with
any such matter, and APAM shall reimburse H&F Brewer for any reasonable
third-party costs and expenses incurred pursuant to this Section 6.3.
ARTICLE VII

MISCELLANEOUS
Section 7.1    Notices. All notices, requests, consents and other communications
hereunder  shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by courier service, by fax,
by electronic mail (delivery receipt requested) or by certified or registered
mail (postage prepaid, return receipt requested) to the respective parties at
the following addresses (or at such other address for a party as shall be as
specified in a notice given in accordance with this Section 7.1). All notices
hereunder shall be delivered as set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:
If to APAM, to:
Artisan Partners Asset Management Inc.
875 E. Wisconsin Avenue, Suite 800
Milwaukee, WI 53202
Facsimile:    414-390-6139


-19-

--------------------------------------------------------------------------------




Attention:    General Counsel
Email:    contractnotice@artisanpartners.com
with a copy (which shall not constitute notice to APAM) to:
Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004-2498
Telephone:    212-558-4000
Facsimile:    212-558-3588
Attention:    Catherine M. Clarkin
Email:     clarkinc@sullcrom.com
If to H&F Brewer:
Hellman & Friedman LLC
One Maritime Plaza
12th Floor
San Francisco, CA 94111
Telephone: 415-788-5111
Facsimile:    415-788-0176
Attention:    Allen R. Thorpe
Arrie R. Park
Email:    athorpe@hf.com
apark@hf.com


with a copy to:
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Telephone: 212-225-2000
Facsimile:    212-225-3999
Attention:    Christopher E. Austin
Email:    caustin@cgsh.com
Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.
Section 7.2    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

-20-

--------------------------------------------------------------------------------




Section 7.3    Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. Except to the extent provided under Section 3.3, this
Agreement shall be binding upon and inure solely to the benefit of each party
hereto and their respective successors and permitted assigns, and nothing in
this Agreement, express or implied, is intended to or shall confer upon any
other Person any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.
Section 7.4    Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of Delaware, without regard to the
conflicts of laws principles thereof that would mandate the application of the
laws of another jurisdiction.
Section 7.5    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.
Section 7.6    Successors; Assignment; Amendments; Waivers.
(a)    H&F Brewer may assign any of its rights under this Agreement to any
person as long as such transferee has executed and delivered a joinder to this
Agreement, in form and substance substantially similar to Exhibit A to this
Agreement, agreeing to be bound by Section 7.12 and acknowledging specifically
the terms of Section 7.6(b).
(b)    An assignee pursuant to Section 7.6(a) shall have no rights under this
Agreement except the right to receive payments under this Agreement, and APAM
shall use its reasonable best efforts to deliver Advisory Firm Letters to such
transferee as provided in Section 2.3(a) and Section 4.2.
(c)    No provision of this Agreement may be amended unless such amendment is
approved in writing by both APAM and H&F Brewer; provided, that, amendment of
the definition of Change of Control will also require the written approval of a
majority of the Independent Directors. No provision of this Agreement may be
waived unless such waiver is in writing and signed by the party against whom the
waiver is to be effective.
(d)    All of the terms and provisions of this Agreement shall be binding upon,
shall inure to the benefit of and shall be enforceable by the parties hereto and
their respective successors, assigns, heirs, executors, administrators and legal
representatives. APAM shall require and cause any direct or indirect successor
(whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of APAM, by written agreement,

-21-

--------------------------------------------------------------------------------




expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that APAM would be required to perform if no such succession
had taken place.
Section 7.7    Titles and Subtitles. The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.
Section 7.8    Resolution of Disputes.
(a)    Except for Reconciliation Disputes subject to Section 7.9, any and all
disputes which cannot be settled amicably, including any ancillary claims of any
party, arising out of, relating to or in connection with the validity,
negotiation, execution, interpretation, performance or non-performance of this
Agreement (including the validity, scope and enforceability of this arbitration
provision) (each a “Dispute”) shall be finally settled by arbitration conducted
by a single arbitrator in Delaware in accordance with the then-existing Rules of
Arbitration of the International Chamber of Commerce. If the parties to the
Dispute fail to agree on the selection of an arbitrator within ten (10) calendar
days of the receipt of the request for arbitration, the International Chamber of
Commerce shall make the appointment. The arbitrator shall be a lawyer admitted
to the practice of law in the State of Delaware and shall conduct the
proceedings in the English language. Performance under this Agreement shall
continue if reasonably possible during any arbitration proceedings.
(b)    Notwithstanding the provisions of paragraph (a), APAM may bring an action
or special proceeding in any court of competent jurisdiction for the purpose of
compelling a party to arbitrate, seeking temporary or preliminary relief in aid
of an arbitration hereunder, and/or enforcing an arbitration award and, for the
purposes of this paragraph (b), H&F Brewer (i) expressly consents to the
application of paragraph (c) of this Section 7.8 to any such action or
proceeding, (ii) agrees that proof shall not be required that monetary damages
for breach of the provisions of this Agreement would be difficult to calculate
and that remedies at law would be inadequate, and (iii) irrevocably appoints
APAM as agent of H&F Brewer for service of process in connection with any such
action or proceeding and agrees that service of process upon such agent, who
shall promptly advise H&F Brewer of any such service of process, shall be deemed
in every respect effective service of process upon H&F Brewer in any such action
or proceeding. For the avoidance of doubt, this Section 7.8 shall not apply to
Reconciliation Disputes to be settled in accordance with the procedures set
forth in Section 7.9.
(c)    Each party hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Chancery Court of the State
of Delaware or, if such Court declines jurisdiction, the courts of the State of
Delaware sitting in Wilmington, Delaware and of the United States District Court
for the District of Delaware sitting in Wilmington, Delaware, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Delaware State court or, to the fullest extent permitted by applicable law, in
such United States District Court. Each party

-22-

--------------------------------------------------------------------------------




agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
(d)    Each party irrevocably and unconditionally waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement in any court referred to in Section 7.8(c). Each party irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of any such suit, action or proceeding in any such
court.
(e)    Each party irrevocably consents to service of process by means of notice
in the manner provided for in Section 7.1. Nothing in this Agreement shall
affect the right of any party to serve process in any other manner permitted by
law.
Section 7.9    Reconciliation. In the event that APAM and H&F Brewer are unable
to resolve a disagreement with respect to the matters governed by Sections 2.3,
4.2 and 6.2 within the relevant period designated in this Agreement
(“Reconciliation Dispute”), the Reconciliation Dispute shall be submitted for
determination to a nationally recognized expert (the “Expert”) in the particular
area of disagreement mutually acceptable to both parties. The Expert shall be a
partner or principal in a nationally recognized accounting or law firm, and
unless APAM and the H&F Brewer agree otherwise, the Expert shall not, and the
firm that employs the Expert shall not, have any material relationship with APAM
or H&F Brewer or other actual or potential conflict of interest. If the parties
are unable to agree on an Expert within fifteen (15) calendar days of receipt by
the respondent(s) of written notice of a Reconciliation Dispute, the Expert
shall be appointed by the International Chamber of Commerce Centre for
Expertise. The Expert shall resolve any matter relating to the Exchange Basis
Schedule or an amendment thereto or the Early Termination Schedule or an
amendment thereto within thirty (30) calendar days and shall resolve any matter
relating to a Tax Benefit Schedule or an amendment thereto within fifteen (15)
calendar days or as soon thereafter as is reasonably practicable, in each case
after the matter has been submitted to the Expert for resolution.
Notwithstanding the preceding sentence, if the matter is not resolved before any
payment that is the subject of a disagreement would be due (in the absence of
such disagreement) or any Tax Return reflecting the subject of a disagreement is
due, the undisputed amount shall be paid on the date prescribed by this
Agreement and such Tax Return may be filed as prepared by APAM, subject to
adjustment or amendment upon resolution. The costs and expenses relating to the
engagement of such Expert or amending any Tax Return shall be borne by APAM
except as provided in the next sentence. APAM and H&F Brewer shall bear their
own costs and expenses of such proceeding, unless (i) the Expert adopts H&F
Brewer’s position, in which case APAM shall reimburse H&F Brewer for any
reasonable out-of-pocket costs and expenses in such proceeding, or (ii) the
Expert adopts APAM’s position, in which case H&F Brewer shall reimburse APAM for
any reasonable out-of-pocket costs and expenses in such proceeding. Any dispute
as to whether a dispute is a Reconciliation Dispute within the meaning of this
Section 7.9 shall be decided by the Expert. The Expert shall finally determine
any Reconciliation Dispute and the determinations of the Expert pursuant to this
Section 7.9 shall be binding on APAM and H&F Brewer and may be entered and
enforced in any court having jurisdiction.

-23-

--------------------------------------------------------------------------------




Section 7.10    Withholding. APAM shall be entitled to deduct and withhold from
any payment payable pursuant to this Agreement such amounts as APAM is required
to deduct and withhold with respect to the making of such payment under the Code
or any provision of state, local or foreign tax law. To the extent that amounts
are so withheld and paid over to the appropriate Taxing Authority by APAM, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to H&F Brewer.
Section 7.11    Admission of APAM into a Consolidated Group; Transfers of
Corporate Assets.
(a)    If APAM is or becomes a member of an affiliated or consolidated group of
corporations that files a consolidated income tax return pursuant to Sections
1501 et seq. of the Code or any corresponding provisions of state or local law,
then: (i) the provisions of this Agreement shall be applied with respect to the
group as a whole; and (ii) Tax Benefit Payments, Early Termination Payments and
other applicable items hereunder shall be computed with reference to the
consolidated taxable income of the group as a whole.
(b)    If any entity that is obligated to make a Tax Benefit Payment or Early
Termination Payment hereunder transfers one or more assets to a corporation (or
a Person classified as a corporation for U.S. income tax purposes) with which
such entity does not file a consolidated tax return pursuant to Section 1501 of
the Code, such entity, for purposes of calculating the amount of any Tax Benefit
Payment or Early Termination Payment (e.g., calculating the gross income of the
entity and determining the Realized Tax Benefit of such entity) due hereunder,
shall be treated as having disposed of such asset in a fully taxable transaction
on the date of such contribution. The consideration deemed to be received by
such entity shall be equal to the fair market value of the contributed asset.
For purposes of this Section 7.11, a transfer of a partnership interest shall be
treated as a transfer of the transferring partner’s share of each of the assets
and liabilities of that partnership.
Section 7.12    Confidentiality. H&F Brewer and each of its assignees
acknowledge and agree that the information of APAM is confidential and, except
in the course of performing any duties as necessary for APAM and its Affiliates,
as required by law or legal process or to enforce the terms of this Agreement,
such person shall keep and retain in the strictest confidence and not disclose
to any Person any confidential matters, acquired pursuant to this Agreement, of
APAM and its Affiliates and successors, learned by H&F Brewer heretofore or
hereafter. This Section 7.12 shall not apply to (i) any information that has
been made publicly available by APAM or any of its Affiliates, becomes public
knowledge (except as a result of an act of H&F Brewer in violation of this
Agreement) or is generally known to the business community and (ii) the
disclosure of information to the extent necessary for H&F Brewer to prepare and
file its Tax Returns, to respond to any inquiries regarding the same from any
Taxing Authority or to prosecute or defend any action, proceeding or audit by
any Taxing Authority with respect to such Tax Returns. Notwithstanding anything
to the contrary herein, H&F Brewer and each of its assignees (and each employee,
representative or other agent of H&F Brewer or their assignees, as applicable)
may disclose to any and all Persons, without limitation of any kind, the tax
treatment and Tax structure of APAM, H&F Brewer, and any of their transactions,
and all

-24-

--------------------------------------------------------------------------------




materials of any kind (including opinions or other tax analyses) that are
provided to H&F Brewer relating to such tax treatment and tax structure.
If H&F Brewer or an assignee commits a breach, or threatens to commit a breach,
of any of the provisions of this Section 7.12, APAM shall have the right and
remedy to have the provisions of this Section 7.12 specifically enforced by
injunctive relief or otherwise by any court of competent jurisdiction without
the need to post any bond or other security, it being acknowledged and agreed
that any such breach or threatened breach shall cause irreparable injury to APAM
or any of its Subsidiaries and the accounts and funds managed by APAM and that
money damages alone shall not provide an adequate remedy to such Persons. Such
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available at law or in equity.
Section 7.13    Change in Law. Notwithstanding anything herein to the contrary,
if, in connection with an actual or proposed change in law, H&F Brewer
reasonably believes that the existence of this Agreement could cause income
(other than income arising from receipt of a payment under this Agreement)
recognized by H&F Brewer (or direct or indirect equity holders of H&F Brewer)
upon the IPO or any Exchange (as defined in the Tax Receivable Agreement
(Exchanges)) to be treated as ordinary income rather than capital gain (or
otherwise taxed at ordinary income rates) for United States federal income tax
purposes or would have other material adverse tax consequences to H&F Brewer or
any direct or indirect owner of H&F Brewer, then at the election of H&F Brewer
and to the extent specified by H&F Brewer, this Agreement shall cease to have
further effect and shall not apply to an IPO Date Asset or may be amended in a
manner determined by H&F Brewer, provided that such amendment shall not result
in an increase in payments under this Agreement at any time as compared to the
amounts and times of payments that would have been due in the absence of such
amendment.

-25-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, APAM and H&F Brewer have duly executed this Agreement as of
the date first written above.
ARTISAN PARTNERS ASSET MANAGEMENT INC.
By:
/s/ Janet D. Olsen
Name: Janet D. Olsen
Title: Executive Vice President, Chief Legal Officer and Secretary





H&F BREWER AIV II, L.P.
By:
Hellman & Friedman Investors V, L.P.
By:
Hellman & Friedman LLC
 
 
By:
/s/ Allen R. Thorpe
Name: Allen Thorpe
Title: Managing Director






[Signature Page to TRA (Merger)]

--------------------------------------------------------------------------------




Exhibit A
Joinder
This JOINDER (this “Joinder”) to the Tax Receivable Agreement (as defined
below), dated as of ____________, by and among Artisan Partners Asset Management
Inc., a Delaware corporation (“APAM”), and ______________ (“Permitted
Transferee”).
WHEREAS, on ____________, the Permitted Transferee acquired (the “Acquisition”)
the right to receive any and all payments that may become due and payable under
the Tax Receivable Agreement (as defined below) (the “Acquired Interests”) from
H&F Brewer AIV II, L.P. (“Transferor”); and
WHEREAS, Transferor, in connection with the Acquisition, has required Permitted
Transferee to execute and deliver this Joinder pursuant to Section 7.6 of the
Tax Receivable Agreement (Merger), dated as of March 6, 2013, between APAM and
Transferor (the “Tax Receivable Agreement”);
NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound, Permitted Transferee hereby agrees as follows:
Section 1.1. Definitions. To the extent capitalized words used in this Joinder
are not defined in this Joinder, such words shall have the respective meanings
set forth in the Tax Receivable Agreement.
Section 1.2. Joinder. Permitted Transferee hereby acknowledges the terms of
Section 7.6(b) of the Tax Receivable Agreement and agrees to be bound by Section
7.12.
Section 1.3. Notice. Any notice, request, consent, claim, demand, approval,
waiver or other communication hereunder to Permitted Transferee shall be
delivered or sent to Permitted Transferee at the address set forth on the
signature page hereto in accordance with Section 7.1 of the Tax Receivable
Agreement.
Section 1.4. Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by, and construed, interpreted and enforced
in accordance with, the laws of the State of Delaware (without regard to any
choice of law rules thereunder).
IN WITNESS WHEREOF, this Joinder has been duly executed and delivered by
Permitted Transferee as of the date first above written.
[PERMITTED TRANSFEREE]


By:
 
Name:
Title:
Address for notices:



